DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/723,331 (now PAT 10,438,206) filed on 05/27/2015.

Information Disclosure Statement
The information disclosure statement filed on 09/04/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objection
	Claim 35 is objected.  The claim is currently appears to depend on independent claim 22, but it is currently depending on claim 2. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of U.S. Patent No. 10,438,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just the broadened version of the parent claims, and the parent claims teach every limitation of the present claims.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards identifying and notifying user regarding a risky transaction with a merchant based on determined risk level indicating a probability of merchant fraud.  The concept is clearly related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-36 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-36 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards identifying and notifying user regarding a risky transaction with a merchant based on determined risk level indicating a probability of merchant fraud.  The concept comprises obtaining information indicative of prior instances of fraudulent activity involving a merchant, determining a risk level associated with the merchant based on the information, identifying a payment instrument involving the merchant based on the determine risk level, and presenting to a user a notification with regards to the identified payment instrument.  The concept is clearly related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The present claims also follows the fact pattern of the ineligible claim in Electric Power Group v. Alstom, where the claims are directed to obtaining data, analyzing data, and presenting result.  Accordingly, this claim recites an abstract idea.
Prong Two
The present independent claims 1, 22, and 36 recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining information, determining a risk level (i.e. performing calculation), identifying one or more payment instrument based on the determined risk level (i.e. simply comparing risk level associate with each payment instrument to a threshold), and presenting a notification regarding to the identified payment instrument (i.e. transmit data over network).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  
Dependent claims 2-21 and 23-35 do not recite any additional element.  The same processor and memory are claimed to perform the basic computer functions of displaying information, identifying transaction amount, establishing communication with terminal device (or POS), obtaining information, detecting entry of URL or IP address, identifying a merchant based on information, etc.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The claimed process can be performed mentally and/or with basic communication tool.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining information, determining a risk level, identifying one or more payment instrument based on the determined risk level, and presenting a notification regarding to the identified payment instrument.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 11-14, 16, 17, 19, 22-26, 32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christner (Pub. No.: US 2015/0161609), in view of Yu et al. (Pub. No.: US 2007/0073618).
 	As per claim 1, Christner teaches a mobile communications device, comprising: 
a memory storing software instructions; and one or more processors configured to execute the software instructions to perform operations including (see paragraph 0074-0075): 
obtaining first information indicative of one or more prior instances of fraudulent activity involving a merchant (see paragraph 0004,  0017, 0051, and 0056, “receives a payment request from a merchant and retrieves merchant metadata associated with a merchant profile”; paragraph 0020, “riskiness of any transaction may be determined, in part, by historical data pertaining to the merchant…since a merchant with a record of non-fraudulent transactions may have established a certain level of trustworthiness with the system”; prior art obtains merchant history data to determine whether the merchant has committed fraudulent activity in the past; also see paragraph 0033 and 0038-0039); 
determining a risk level associated with a merchant based on the obtained first information, the risk level being indicative of a probability of future instances of fraudulent activity involving the merchant (see paragraph 0017-0020, “The system uses information provided with the payment request to receive merchant metadata associated with a merchant profile stored in a merchant database, and determines an initial risk score for the transaction based on the merchant metadata”; also see paragraph 0038-0039 and 0052-0056);  
identifying one or more payment instruments based on the determined risk level, the identified payment instruments being appropriate for a financial services transaction involving the merchant (see paragraph 0017, 0040-0041, and 0044, prior art teaches approving payment instruments based on determined risk level, and approving payment instruments is essentially identifying payment instruments that are appropriate for transactions with merchants).
Examiner notes however, Christner does not teach presenting, to a user via a corresponding interface, a notification comprising at least a portion of the identified payment instruments.
Yu teaches identifying one or more payment instruments based on the determined risk level, the identified payment instruments being appropriate for a financial services transaction involving the merchant; and presenting, to a user via a corresponding interface, a notification comprising at least a portion of the identified payment instruments (see paragraph 0071, “The risk model 447, may likewise…determine the risk level of the payment traction using a scoring algorithm.  The risk model 447 may likewise consider factors such as the seller-specific criteria…The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; prior art teaches analyzing risk of transaction based on seller fraud risk, and recommend/present payment instruments that are appropriate for risk of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu to include identifying one or more payment instruments based on the determined risk level, the identified payment instruments being appropriate for a financial services transaction involving the merchant; and presenting, to a user via a corresponding interface, a notification comprising at least a portion of the identified payment instruments.  The modification would have been obvious, because it is merely applying a known technique (i.e. recommending payment instruments for use in a transaction based on determined risk level) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. help user to select the most optimal payment instrument to pay a particular merchant).
 	As per claim 2 and 23, Christner does not teach wherein the one or more processors are further configured to perform operations including presenting the notification to the user prior to an execution of the financial services transaction between the user and the merchant. 
	Yu teaches presenting the notification to the user prior to an execution of the financial services transaction between the user and the merchant (see paragraph 0071, “The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; recommendation is provided to user prior to execution of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu to include presenting the notification to the user prior to an execution of the financial services transaction between the user and the merchant.  The modification would have been obvious, because it is merely applying a known technique (i.e. recommending payment instruments for use in a transaction based on determined risk level) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. help user to select the most optimal payment instrument to pay a particular merchant).
 	As per claim 3 and 24, Christner does not teach wherein the one or more processors are further configured to perform operations including presenting the notification to the user prior to a specification of at least one of the appropriate payment instruments for use in the financial services transaction.
	Yu teaches presenting the notification to the user prior to a specification of at least one of the appropriate payment instruments for use in the financial services transaction (see paragraph 0071, “The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; recommendation is provided to user prior to execution of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu to include presenting the notification to the user prior to a specification of at least one of the appropriate payment instruments for use in the financial services transaction.  The modification would have been obvious, because it is merely applying a known technique (i.e. recommending payment instruments for use in a transaction based on determined risk level) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. help user to select the most optimal payment instrument to pay a particular merchant).
 	As per claim 4, Christner teaches wherein the one or more processors are further configured to perform operations including: identifying a transaction amount associated with the financial services transaction involving the merchant (see paragraph 0005, 0018, 0037-0038, and 0056-0057).
	Examiner notes however Christner does not teach determining that a combination of the identified payment instruments facilitate an execution of the financial services transaction in the identified transaction amount; presenting, to the user via the corresponding interface, information identifying the combination of the identified payment instruments
 	determining that a combination of the identified payment instruments facilitate an execution of the financial services transaction in the identified transaction amount; presenting, to the user via the corresponding interface, information identifying the combination of the identified payment instruments (see paragraph 0071, “The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; recommendation is provided to user prior to execution of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu to include determining that a combination of the identified payment instruments facilitate an execution of the financial services transaction in the identified transaction amount; presenting, to the user via the corresponding interface, information identifying the combination of the identified payment instruments.  The modification would have been obvious, because it is merely applying a known technique (i.e. recommending payment instruments for use in a transaction based on determined risk level) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. help user to select the most optimal payment instrument to pay a particular merchant).
 	As per claim 6, Christner teaches the mobile communications device further comprises an embedded positioning system; and the one or more processors are coupled to the embedded positioning system and further configured to perform operations including obtaining second information indicative of a current geographic position of the user device from the embedded positioning system, at least a portion of the second information being obtained from the embedded positioning system at periodic intervals (see paragraph 0027-0028, 0033, 0037, 0050, and 0055; obtaining information periodically is an obvious and well-known modification).  
 	As per claim 11, Christner teaches wherein the one or more processors are further configured to perform operations including: obtaining third information indicative of online activity of the user, the activity information being obtained without intervention from the user; and transmitting the positioning and activity information as the request to obtain the first information (see paragraph 0037, 0050, 0055, and 0067).
 	As per claim 12, Christner teaches wherein the one or more processors are further configured to perform operations including detecting the online activity associated with the user, the online activity comprising an entry of at least one of a URL or an IP address into a web browser, and the online activity being detected without intervention from the user (see paragraph 0037, 0050, 0055, and 0067). 
 	As per claim 13, Christner teaches wherein the one or more processors are further configured to identify the merchant based on at least a portion of the third information (see paragraph 0037, 0050-0051, and 0055). 
 	As per claim 14, Christner teaches wherein the notification further comprises at least one of the determined risk level, a name of the merchant, a geographic location associated with the merchant, or a geographic region associated with the merchant (see paragraph 0027-0028, 0037-0039, 0050, 0055-0056, and 0067).
	As per claim 16 and 25, Christner does not teach wherein the one or more processors are further configured to perform operations including: obtaining information identifying a plurality of candidate payment instruments associated with the user; identifying a subset of the candidate payment instruments based on the determined risk level; and selecting one or more of the subset of candidate payment instruments as the identified payment instruments. 
Yu teaches obtaining information identifying a plurality of candidate payment instruments associated with the user; identifying a subset of the candidate payment instruments based on the determined risk level; and selecting one or more of the subset of candidate payment instruments as the identified payment instruments (see paragraph 0071, “The risk model 447, may likewise…determine the risk level of the payment traction using a scoring algorithm.  The risk model 447 may likewise consider factors such as the seller-specific criteria…The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; prior art teaches analyzing risk of transaction based on seller fraud risk, and recommend/present payment instruments that are appropriate for risk of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu to include obtaining information identifying a plurality of candidate payment instruments associated with the user; identifying a subset of the candidate payment instruments based on the determined risk level; and selecting one or more of the subset of candidate payment instruments as the identified payment instruments.  The modification would have been obvious, because it is merely applying a known technique (i.e. recommending payment instruments for use in a transaction based on determined risk level) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. help user to select the most optimal payment instrument to pay a particular merchant).
 	As per claim 17 and 26, Christner does not teach wherein the one or more processors are further configured to perform operations including: obtaining information correlating (i) candidate payments instruments to one or more reference levels of risk and (ii) candidate incentives to corresponding ones of the candidate payment instruments; determining, based on the correlation information, that a subset of the candidate payment instruments are correlated to the determined risk level, and that a subset of the candidate incentives are correlated to the subset of the candidate payment instruments; selecting one or more of the subset of candidate payment instruments as corresponding ones of the identified payment instruments; and selecting one of more of the subset of candidate incentives as corresponding ones of the identified incentives.
Yu teaches obtaining information correlating (i) candidate payments instruments to one or more reference levels of risk and (ii) candidate incentives to corresponding ones of the candidate payment instruments; determining, based on the correlation information, that a subset of the candidate payment instruments are correlated to the determined risk level, and that a subset of the candidate incentives are correlated to the subset of the candidate payment instruments; selecting one or more of the subset of candidate payment instruments as corresponding ones of the identified payment instruments; and selecting one of more of the subset of candidate incentives as corresponding ones of the identified incentives (see paragraph 0071, “The risk model 447, may likewise…determine the risk level of the payment traction using a scoring algorithm.  The risk model 447 may likewise consider factors such as the seller-specific criteria…The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; prior art teaches analyzing risk of transaction based on seller fraud risk, and recommend/present payment instruments that are appropriate for risk of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu to include obtaining information correlating (i) candidate payments instruments to one or more reference levels of risk and (ii) candidate incentives to corresponding ones of the candidate payment instruments; determining, based on the correlation information, that a subset of the candidate payment instruments are correlated to the determined risk level, and that a subset of the candidate incentives are correlated to the subset of the candidate payment instruments; selecting one or more of the subset of candidate payment instruments as corresponding ones of the identified payment instruments; and selecting one of more of the subset of candidate incentives as corresponding ones of the identified incentives.  The modification would have been obvious, because it is merely applying a known technique (i.e. recommending payment instruments for use in a transaction based on determined risk level) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. help user to select the most optimal payment instrument to pay a particular merchant). 
As per claim 19 and 32, Christner teaches wherein the one or more processors are further configured to perform operations including: computing an objective fraud risk score for the merchant based on the obtained first information (see paragraph 0017-0020, “The system uses information provided with the payment request to receive merchant metadata associated with a merchant profile stored in a merchant database, and determines an initial risk score for the transaction based on the merchant metadata”; also see paragraph 0038-0039 and 0052-0056); 
 	modifying the computed objective fraud risk score in accordance with one or more subjective factors, the subjective factors comprising at least one of (i) a temporal variation in a reported instance of fraudulent activity involving the merchant, (ii) a level of cooperation of the merchant with police or judicial entities, or (iii) information identifying a remedial action taken by the merchant (see paragraph 0008, 0039, 0054, 0060; 
determining whether the modified objective fraud risk score exceeds a threshold risk score (see paragraph 0040); and 
when the modified objective fraud risk score is determined not to exceed the threshold risk score, assigning a reduced level of risk to the merchant (see paragraph 0005 and 0068-0071). 
	As per claim 22 and 36, Christner teaches a system, comprising: 
 	a memory storing software instructions; and one or more processors configured to execute the software instructions to perform operations including (see paragraph 0074-0075): 
 	obtaining first information identifying a prior instance of fraudulent activity involving a merchant (see paragraph 0004,  0017, 0051, and 0056, “receives a payment request from a merchant and retrieves merchant metadata associated with a merchant profile”; paragraph 0020, “riskiness of any transaction may be determined, in part, by historical data pertaining to the merchant…since a merchant with a record of non-fraudulent transactions may have established a certain level of trustworthiness with the system”; prior art obtains merchant history data to determine whether the merchant has committed fraudulent activity in the past; also see paragraph 0033 and 0038-0039); 
 	determining a risk level associated with a merchant based the obtained first information, the risk level being indicative of a probability of future instances of fraudulent activity involving the merchant (see paragraph 0017-0020, “The system uses information provided with the payment request to receive merchant metadata associated with a merchant profile stored in a merchant database, and determines an initial risk score for the transaction based on the merchant metadata”; also see paragraph 0038-0039 and 0052-0056); 
 	identifying (i) one or more payment instruments based on the determined risk level, the identified payment instruments being held by the user and being appropriate for financial service transactions involving the merchant (see paragraph 0017, 0040-0041, and 0044, prior art teaches approving payment instruments based on determined risk level, and approving payment instruments is essentially identifying payment instruments that are appropriate for transactions with merchants); 
Examiner notes however, Christner does not teach generating information alerting a user to the determined risk level and the identified payment instruments; and transmitting the generated information to a device of the user, the user device being configured to present at least a portion of the identified payment instruments to the user through a corresponding interface.
Yu teaches identifying (i) one or more payment instruments based on the determined risk level, the identified payment instruments being held by the user and being appropriate for financial service transactions involving the merchant; generating information alerting a user to the determined risk level and the identified payment instruments; and transmitting the generated information to a device of the user, the user device being configured to present at least a portion of the identified payment instruments to the user through a corresponding interface (see paragraph 0071, “The risk model 447, may likewise…determine the risk level of the payment traction using a scoring algorithm.  The risk model 447 may likewise consider factors such as the seller-specific criteria…The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; prior art teaches analyzing risk of transaction based on seller fraud risk, and recommend/present payment instruments that are appropriate for risk of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu to include generating information alerting a user to the determined risk level and the identified payment instruments; and transmitting the generated information to a device of the user, the user device being configured to present at least a portion of the identified payment instruments to the user through a corresponding interface.  The modification would have been obvious, because it is merely applying a known technique (i.e. recommending payment instruments for use in a transaction based on determined risk level) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. help user to select the most optimal payment instrument to pay a particular merchant).
 	
Claim 5, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christner (Pub. No.: US 2015/0161609), in view of Yu et al. (Pub. No.: US 2007/0073618), and further in view of Calman et al. (Pub. No.: US 2014/0006272).
As per claim 5, Christner teaches wherein: the software instructions comprise an executable mobile-wallet application; and the one or more processors are further configured to perform operations including: establishing communications with a terminal device associated with the merchant (see paragraph 0030).
Examiner notes however, Christner does not explicitly teach transmitting information associated with the notification to the terminal device, the information instructing the terminal device to present at least a portion of the identified payment instruments and incentives to the user through a corresponding interface. 
Yu teaches transmitting information associated with the notification to the terminal device, the information instructing the terminal device to present at least a portion of the identified payment instruments to the user through a corresponding interface (see paragraph 0071, “The risk model 447, may likewise…determine the risk level of the payment traction using a scoring algorithm.  The risk model 447 may likewise consider factors such as the seller-specific criteria…The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; prior art teaches analyzing risk of transaction based on seller fraud risk, and recommend/present payment instruments that are appropriate for risk of the transaction).
Calman teaches transmitting information associated with the notification to the terminal device, the information instructing the terminal device to present at least a portion of the identified payment instruments and incentives to the user through a corresponding interface (see paragraph 0006, 0009, 0013, 0019, 0023, 0067, 0075, and 0078, prior art determines the optimal payment instrument partly based on incentives associated with the payment instrument; the determined optimal payment instrument is presented to the user on a graphical user interface; presenting the determined payment instrument on user display or on merchant’s display are obvious variant and well-known in the art).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu and Calman to include transmitting information associated with the notification to the terminal device, the information instructing the terminal device to present at least a portion of the identified payment instruments and incentives to the user through a corresponding interface.  The modification would have been obvious, because it is merely applying a known technique (i.e. transmitting and presenting the optimal payment instrument to user) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. allow user to make informed decisions on which payment type  to use for an impending transaction, see paragraph 0078 of Calman).
	As per claim 18, Christner does not teach wherein the one or more processors are further configured to perform operations including: identifying one or more incentives associated with the identified payment instruments; and presenting, to a user via a corresponding interface, the notification comprising at least a portion of the identified payment instruments and incentives. 
	Calman teaches identifying one or more incentives associated with the identified payment instruments; and presenting, to a user via a corresponding interface, the notification comprising at least a portion of the identified payment instruments and incentives (see paragraph 0006, 0009, 0013, 0019, 0023, 0067, 0075, and 0078, prior art determines the optimal payment instrument partly based on incentives associated with the payment instrument; the determined optimal payment instrument is presented to the user on a graphical user interface).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Calman to include identifying one or more incentives associated with the identified payment instruments; and presenting, to a user via a corresponding interface, the notification comprising at least a portion of the identified payment instruments and incentives.  The modification would have been obvious, because it is merely applying a known technique (i.e. transmitting and presenting the optimal payment instrument to user) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. allow user to make informed decisions on which payment type  to use for an impending transaction, see paragraph 0078 of Calman).
As per claim 27, Christner does not teach wherein the one or more processors are further configured to perform operations including: identifying one or more incentives associated with the identified payment instruments; generating additional information alerting a user to the determined risk level, the identified payment instruments, and the identified incentives; and transmitting the additional generated information to a device of the user, the user device being configured to present at least a portion of the identified payment instruments and incentives to the user through the corresponding interface. 
Yu generating additional information alerting a user to the determined risk level, the identified payment instruments; and transmitting the additional generated information to a device of the user, the user device being configured to present at least a portion of the identified payment instruments to the user through the corresponding interface (see paragraph 0071, “The risk model 447, may likewise…determine the risk level of the payment traction using a scoring algorithm.  The risk model 447 may likewise consider factors such as the seller-specific criteria…The risk model 447 may indicate, for example, that service should be denied to a participant (buyer or seller) due to high likelihood of fraud, may recommend…payment instruments to be used by either the buyer or the seller”; prior art teaches analyzing risk of transaction based on seller fraud risk, and recommend/present payment instruments that are appropriate for risk of the transaction). 
Calman teaches identifying one or more incentives associated with the identified payment instruments; generating additional information alerting a user to the identified payment instruments, and the identified incentives; and transmitting the additional generated information to a device of the user, the user device being configured to present at least a portion of the identified payment instruments and incentives to the user through the corresponding interface (see paragraph 0006, 0009, 0013, 0019, 0023, 0067, 0075, and 0078, prior art determines the optimal payment instrument partly based on incentives associated with the payment instrument; the determined optimal payment instrument is presented to the user on a graphical user interface).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Yu and Calman to include identifying one or more incentives associated with the identified payment instruments; generating additional information alerting a user to the determined risk level, the identified payment instruments, and the identified incentives; and transmitting the additional generated information to a device of the user, the user device being configured to present at least a portion of the identified payment instruments and incentives to the user through the corresponding interface.  The modification would have been obvious, because it is merely applying a known technique (i.e. transmitting and presenting the optimal payment instrument to user) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. allow user to make informed decisions on which payment type  to use for an impending transaction, see paragraph 0078 of Calman).

Claim 7, 8, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christner (Pub. No.: US 2015/0161609), in view of Yu et al. (Pub. No.: US 2007/0073618), and further in view of Douglas et al. (Pub. No.: US 2015/0193775).
	As per claim 7, Christner does not teach wherein the one or more processors are further configured to perform operations including: transmitting, as a request to obtain the first information, at least a portion of the second information to a system associated with at least one of a financial institution, at least one of a credit bureau, a law enforcement agency, a governmental entity, or a social networking entity; and receiving the first information from the system in response to the request. 
	Douglas teaches transmitting, as a request to obtain the first information, at least a portion of the second information to a system associated with at least one of a financial institution, at least one of a credit bureau, a law enforcement agency, a governmental entity, or a social networking entity; and receiving the first information from the system in response to the request (see paragraph 0072, “server 111 may collect or retrieve ratings and reviews information from third party websites, such as, for example, online merchants, social network websites, the Better Business Bureau or other business rating entity, and/or any other entity providing a forum for customers to share their ratings and reviews about merchants).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Douglas to include transmitting, as a request to obtain the first information, at least a portion of the second information to a system associated with at least one of a financial institution, at least one of a credit bureau, a law enforcement agency, a governmental entity, or a social networking entity; and receiving the first information from the system in response to the request.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieving information related to merchant reputation from different sources) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. information from wider range of sources can improve prediction accuracy).
 	As per claim 8, Christner teaches wherein the one or more processors are further configured to perform operations including transmitting the request at predetermined temporal intervals and without intervention from the user (see paragraph 0017, 0031, 0051, and 0056, prior art teaches automatically retrieving data about the merchant without human intervention; collecting data at predetermined intervals is an obvious and well-known modification).
	As per claim 34, Christner does not teach wherein the one or more processors are further configured to perform operations including receiving at least a portion of the first information from at least one of a credit bureau, a law enforcement agency, a governmental entity, or a social networking entity.
Douglas teaches receiving at least a portion of the first information from at least one of a credit bureau, a law enforcement agency, a governmental entity, or a social networking entity (see paragraph 0072, “server 111 may collect or retrieve ratings and reviews information from third party websites, such as, for example, online merchants, social network websites, the Better Business Bureau or other business rating entity, and/or any other entity providing a forum for customers to share their ratings and reviews about merchants).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Douglas to include receiving at least a portion of the first information from at least one of a credit bureau, a law enforcement agency, a governmental entity, or a social networking entity.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieving information related to merchant reputation from different sources) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. information from wider range of sources can improve prediction accuracy).

Claim 9, 10, 20, 21, 28, 29, 30, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christner (Pub. No.: US 2015/0161609), in view of Yu et al. (Pub. No.: US 2007/0073618), and further in view of Lim et al. (Pub. No.: US 2011/0238564).
As per claim 9 and 29, Christner does not teach wherein the one or more processors are further configured to perform operations including: identifying a plurality of merchants disposed within the threshold distance of the current geographic position; obtaining third information identifying one or more prior instances of fraudulent activity involving the identified merchants; determining risk levels associated with the identified merchants based on the obtained third information; computing a first aggregate risk level based on the determined risk levels; and identifying the one or more payment instruments based on the aggregate risk level, the identified payment instruments being appropriate for  financial services transactions involving the identified merchants.
Lim teaches identifying a plurality of merchants disposed within the threshold distance of the current geographic position; obtaining third information identifying one or more prior instances of fraudulent activity involving the identified merchants; determining risk levels associated with the identified merchants based on the obtained third information; computing a first aggregate risk level based on the determined risk levels; and identifying the one or more payment instruments based on the aggregate risk level, the identified payment instruments being appropriate for  financial services transactions involving the identified merchants (see paragraph 0009, 0053, and 0063, “Another analysis may identify merchants within a certain geographic area that may have a heightened number of fraudulent transactions, even if the number of fraudulent transactions for an individual merchant is not abnormal”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Lim to include identifying a plurality of merchants disposed within the threshold distance of the current geographic position; obtaining third information identifying one or more prior instances of fraudulent activity involving the identified merchants; determining risk levels associated with the identified merchants based on the obtained third information; computing a first aggregate risk level based on the determined risk levels; and identifying the one or more payment instruments based on the aggregate risk level, the identified payment instruments being appropriate for  financial services transactions involving the identified merchants.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying other merchants within the same region and detects fraud by analyzing the identified merchants) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. improve fraud detection accuracy by comparing the merchant to other nearby merchants).
 	As per claim 10 and 30, Christner teaches wherein the one or more processors are further configured to perform operations including: obtain information identifying at least one merchant or product characteristic, the at least one merchant or product characteristic being specified by the user (see paragraph 0037, 0050-0051, and 0055).  
	Examiner notes however, Christner does not teach determining that a subset of the identified merchants exhibit the at least one merchant or product characteristic, the subset being disposed within the threshold distance of the current geographic position; identifying the risk levels associated with the subset of the identified merchants based on the obtained third information; computing a second aggregate risk level based on the identified risk levels; and presenting, to the user through the corresponding interface, information identifying at least a portion of the identified merchants and the second aggregate risk level. 
Lim teaches determining that a subset of the identified merchants exhibit the at least one merchant or product characteristic, the subset being disposed within the threshold distance of the current geographic position; identifying the risk levels associated with the subset of the identified merchants based on the obtained third information; computing a second aggregate risk level based on the identified risk levels; and presenting, to the user through the corresponding interface, information identifying at least a portion of the identified merchants and the second aggregate risk level (see paragraph 0009, 0053, and 0063, “Another analysis may identify merchants within a certain geographic area that may have a heightened number of fraudulent transactions, even if the number of fraudulent transactions for an individual merchant is not abnormal”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Lim to include determining that a subset of the identified merchants exhibit the at least one merchant or product characteristic, the subset being disposed within the threshold distance of the current geographic position; identifying the risk levels associated with the subset of the identified merchants based on the obtained third information; computing a second aggregate risk level based on the identified risk levels; and presenting, to the user through the corresponding interface, information identifying at least a portion of the identified merchants and the second aggregate risk level.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying other merchants within the same region and detects fraud by analyzing the identified merchants) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. improve fraud detection accuracy by comparing the merchant to other nearby merchants).
	As per claim 20, Christner does not teach wherein the one or more processors are further configured to perform operations including when the modified objective fraud risk score exceeds the threshold risk score, assigning an elevated level of risk to the merchant, the assigning comprising: obtaining information identifying objective fraud risk scores for a plurality of reference merchants; and determining the elevated level of risk based on a comparison of the modified objective fraud risk score for the merchant and the objective fraud risk scores for the reference merchants.
	Lim teaches when the modified objective fraud risk score exceeds the threshold risk score, assigning an elevated level of risk to the merchant, the assigning comprising: obtaining information identifying objective fraud risk scores for a plurality of reference merchants; and determining the elevated level of risk based on a comparison of the modified objective fraud risk score for the merchant and the objective fraud risk scores for the reference merchants (see paragraph 0009, 0053, and 0063, “Another analysis may identify merchants within a certain geographic area that may have a heightened number of fraudulent transactions, even if the number of fraudulent transactions for an individual merchant is not abnormal”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Lim to include when the modified objective fraud risk score exceeds the threshold risk score, assigning an elevated level of risk to the merchant, the assigning comprising: obtaining information identifying objective fraud risk scores for a plurality of reference merchants; and determining the elevated level of risk based on a comparison of the modified objective fraud risk score for the merchant and the objective fraud risk scores for the reference merchants.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying other merchants within the same region and detects fraud by analyzing the identified merchants) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. improve fraud detection accuracy by comparing the merchant to other nearby merchants).

As per claim 21 and 35, Christner teaches the merchant is disposed at a corresponding merchant location within a geographic region (see paragraph 0027-0028, 0037-0039, 0050, 0055-0056, and 0067). 
 Examiner notes however, Christner does not teach identifying one or more additional merchant locations within the geographic region; and the generated information identifies the one or more additional merchant locations. 
Lim teaches identifying one or more additional merchant locations within the geographic region; and the generated information identifies the one or more additional merchant locations (see paragraph 0009, 0053, and 0063, “Another analysis may identify merchants within a certain geographic area that may have a heightened number of fraudulent transactions, even if the number of fraudulent transactions for an individual merchant is not abnormal”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Lim to include identifying one or more additional merchant locations within the geographic region; and the generated information identifies the one or more additional merchant locations.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying other merchants within the same region and detects fraud by analyzing the identified merchants) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. improve fraud detection accuracy by comparing the merchant to other nearby merchants).

	As per claim 28, Christner does not teach wherein the one or more processors are further configured to perform operations including: obtaining second information indicative of a current geographic position of a device associated with the user, at least a portion of the second information being obtained from the user device at periodic intervals; and identifying the merchant based on the obtained second information, the merchant being disposed within a threshold distance of the current geographic position.
Lim teaches obtaining second information indicative of a current geographic position of a device associated with the user, at least a portion of the second information being obtained from the user device at periodic intervals; and identifying the merchant based on the obtained second information, the merchant being disposed within a threshold distance of the current geographic position (see paragraph 0009, 0053, and 0063, “Another analysis may identify merchants within a certain geographic area that may have a heightened number of fraudulent transactions, even if the number of fraudulent transactions for an individual merchant is not abnormal”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Lim to include obtaining second information indicative of a current geographic position of a device associated with the user, at least a portion of the second information being obtained from the user device at periodic intervals; and identifying the merchant based on the obtained second information, the merchant being disposed within a threshold distance of the current geographic position.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying other merchants within the same region and detects fraud by analyzing the identified merchants) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. improve fraud detection accuracy by comparing the merchant to other nearby merchants).

	As per claim 33, Christner teaches wherein the one or more processors are further configured to perform operations including when the modified objective fraud risk score exceeds the threshold risk score, assigning an elevated level of risk to the merchant, the assigning comprising: obtaining information identifying objective fraud risk scores for a plurality of reference merchants; and determining the elevated level of risk based on a comparison of the modified objective fraud risk score for the merchant and the objective fraud risk scores for the reference merchants. 
Lim teaches when the modified objective fraud risk score exceeds the threshold risk score, assigning an elevated level of risk to the merchant, the assigning comprising: obtaining information identifying objective fraud risk scores for a plurality of reference merchants; and determining the elevated level of risk based on a comparison of the modified objective fraud risk score for the merchant and the objective fraud risk scores for the reference merchants (see paragraph 0009, 0053, and 0063, “Another analysis may identify merchants within a certain geographic area that may have a heightened number of fraudulent transactions, even if the number of fraudulent transactions for an individual merchant is not abnormal”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Lim to include when the modified objective fraud risk score exceeds the threshold risk score, assigning an elevated level of risk to the merchant, the assigning comprising: obtaining information identifying objective fraud risk scores for a plurality of reference merchants; and determining the elevated level of risk based on a comparison of the modified objective fraud risk score for the merchant and the objective fraud risk scores for the reference merchants.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying other merchants within the same region and detects fraud by analyzing the identified merchants) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. improve fraud detection accuracy by comparing the merchant to other nearby merchants).



Claim 15 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christner (Pub. No.: US 2015/0161609), in view of Yu et al. (Pub. No.: US 2007/0073618), and further in view of Katzin et al. (WO 2012/106655).
	As per claim 15, Christner does not teach wherein the one or more processors are further configured to perform operations including: obtaining image data associated with at least one of a digital image or a digital video; and identifying the merchant based on the image data, wherein identifying the merchant based on the image data comprises performing at least one of an optical character recognition process or an image processing technique on the image data to identify the merchant.
	Katzin teaches obtaining image data associated with at least one of a digital image or a digital video; and identifying the merchant based on the image data, wherein identifying the merchant based on the image data comprises performing at least one of an optical character recognition process or an image processing technique on the image data to identify the merchant (see paragraph 00201, “If the received data includes a storefront snapshot and GPS coordinates, the MCB-Platform may extract tiff information of the snapshot photo 672a, and perform optical character recognition (OCR) to extract merchant 1 information from the photo 672b”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Katzin to include obtaining image data associated with at least one of a digital image or a digital video; and identifying the merchant based on the image data, wherein identifying the merchant based on the image data comprises performing at least one of an optical character recognition process or an image processing technique on the image data to identify the merchant.  The modification would have been obvious, because it is merely applying a known technique (i.e. extracting merchant information from image data) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. confirm merchant identity and improve detection accuracy).

	As per claim 31, Christner teaches wherein the one or more processors are further configured to perform operations including: obtaining at least one of (i) information identifying an online activity of the user or (ii) image data associated with at least one of a digital image or a digital video, the online activity information comprising at least one of a URL or an IP address (see paragraph 0037, 0050, 0055, and 0067).
	Examiner notes however, Christner does not teach identifying the merchant based on the online activity information or the image data, wherein identifying the merchant based on the image data comprises performing at least one of an optical character recognition process or an image processing technique on the image data to identify the merchant.
Katzin teaches identifying the merchant based on the online activity information or the image data, wherein identifying the merchant based on the image data comprises performing at least one of an optical character recognition process or an image processing technique on the image data to identify the merchant (see paragraph 00201, “If the received data includes a storefront snapshot and GPS coordinates, the MCB-Platform may extract tiff information of the snapshot photo 672a, and perform optical character recognition (OCR) to extract merchant 1 information from the photo 672b”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Christner with teaching from Katzin to include identifying the merchant based on the online activity information or the image data, wherein identifying the merchant based on the image data comprises performing at least one of an optical character recognition process or an image processing technique on the image data to identify the merchant.  The modification would have been obvious, because it is merely applying a known technique (i.e. extracting merchant information from image data) to a known system (i.e. merchant fraud detection system) ready to provide predictable result (i.e. confirm merchant identity and improve detection accuracy).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
NOV-2021